DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/15/19 and 6/19/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 513, described in paragraph [0044].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The disclosure is objected to because of the following informalities: reference number 513 is described in the specification but does not appear in the drawings.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1 and 13; “heat transfer system” in claims 8 and 17; and “water storage system” in claims 11 and 20.
Structure in the specification that corresponds to “heating element
Structure in the specification that corresponds to “heat transfer system” has reference number 245 and includes fans, pumps, or a radiator as described in paragraph [0027].
Structure in the specification that corresponds to “water storage system” has reference number 240 and includes a liquid storage system, such as a storage tank, bladder, container, reservoir or the like as described in paragraph [0026].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the hydrocarbon fuel source" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be obviated by amending claim 19 to depend from claim 18 instead of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9, 10, 12 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye et al (US 7,763,368 B2) (hereinafter “Kaye”). The .
Regarding claim 1, Kaye shows a heater (10) comprising: a fuel cell (20) to produce heated air (col. 14 lines 1 – 5), electricity and water vapor (col. 6 lines 7 – 12); a heating element (806, that can be a resistive heating element, col. 27 lines 34 – 39, which covered under 112f above) operatively coupled to the fuel cell to convert the electricity to heat (coupled either via the fuel processor 15 in Fig. 10A or powered by capacitor 820 that is recharged by the fuel cell, col. 27 lines 34 – 39); and a control system (214, and/or the process controller in col. 23 lines 20 – 26) operatively coupled to the fuel cell (20) and the heating element (via the fuel processor 15 in Fig. 9), the control system being configured to monitor and control the fuel cell and heating element (col. 25 lines 48 – 53).
Regarding claim 2, Kaye further shows a fan system (37) operatively coupled to the fuel cell (20, Fig. 4A), the fan system being configured to move the heated air produced by the fuel cell (col. 8 lines 35 – 36).
Regarding claim 3, Kaye further shows a pump system (fan 37 meets the definition of an air “pump”) operatively coupled to the fuel cell (20, Fig. 4A), the pump system being configured to move the heated air produced by the fuel cell (col. 8 lines 35 – 36).
Regarding claim 4, Kaye further shows a fuel source (14, 16, 17) operatively coupled to the fuel cell (20), the fuel source being configured to provide fuel to the fuel cell (Figs. 1A and 1B).
Regarding claim 5, Kaye further shows the fuel source (17) comprises hydrocarbon fuel (col. 5 lines 34 – 42).
Regarding claim 6, Kaye further shows a reformer (fuel processor 15 including reformer 32) operatively coupled to the fuel source (16, 17) and the fuel cell (20, Figs. 1A and 1B), the reformer being configured to extract hydrogen from the hydrocarbon fuel (col. 8 lines 48 – 50) and provide the extracted hydrogen to the fuel cell (20 over H2 line 39 in Fig. 4A).
Regarding claim 9, Kaye further shows the heater comprises a flameless heater (catalytic burner 30, col. 18 lines 56 – 57, and col. 19 lines 24 – 25).
Regarding claim 10, Kaye further shows a radiator (heat transfer appendages 46) operatively coupled to the fuel cell (20, Figs. 2A and 2B), the radiator being configured to transfer thermal energy of the heated air produced by the fuel cell (col. 8 lines 36 – 37).
Regarding claim 12, Kaye further shows a temperature sensor operatively coupled to the control system (406, Fig. 4A), the temperature sensor being configured to monitor a temperature associated with the heater (fuel cell 20, col. 21 lines 2 – 13).
Regarding claim 13, Kaye shows providing, to a fuel cell (20) of a fuel cell heater (fuel cell system 10), fuel from a fuel source (14, 16, 17, Figs. 1A and 1B, and Fig. 5 steps 502 – 508); generating, by the fuel cell using the fuel from the fuel source, heated air (col. 14 lines 1 – 5), electricity (step 512) and water vapor (col. 6 lines 7 – 12); and providing, to a heating element operatively coupled to the fuel cell, the generated electricity of the fuel cell (heating element 806, that can be a resistive heating element, col. 27 lines 34 – 39, which covered under 112f above).
Regarding claim 14, Kaye further shows receiving, by a control system of the fuel cell heater (214 and/or the process controller in col. 23 lines 20 – 26), a temperature associated with the fuel cell heater (510, Fig. 5, via temperature sensor 406 in Fig. 4A); determining, by the control system, whether the temperature associated with the fuel cell heater satisfies a threshold (col. 23 lines 20 – 24); and in response to determining that the temperature satisfies the threshold, adjusting heat output of the heating element of the fuel cell heater (col. 23 lines 33 – 45).
Regarding claim 15, Kaye further shows wherein adjusting the heat output by the heating element of the fuel cell heater comprises at least one of: adjusting an amount of the fuel provided to the fuel cell from the fuel source, or adjusting a current of the generated electricity provided to the heating element from the fuel cell (adjusting the amount of fuel “using a valve between the fuel processor and the fuel cell,” col. 23 lines 33 – 45).
Regarding claim 16, Kaye further shows the fuel cell heater system comprises a flameless fuel cell heater (catalytic burner 30, col. 18 lines 56 – 57, and col. 19 lines 24 – 25).
Regarding claim 18, Kaye further shows the fuel source (17) comprises hydrocarbon fuel (col. 5 lines 34 – 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye as applied to claims 1 and 13 respectively above, and further in view of Shinoda et al (US 2011/0020715 A1) (hereinafter “Shinoda”). Both Kaye and Shinoda are in the Applicant’s field of endeavor, fuel cells that provide heat. These two references, when considered together, teach all of the elements recited in claims 7, 8, 17, and 19 of this application.
Regarding claim 7, Kaye as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses an alternating current to direct current (AC/DC) converter operatively coupled to the fuel cell, the AC/DC converter being configured to convert the electricity produced by the fuel cell from direct current to alternating current. Kaye does not explicitly disclose this additional limitation.
Shinoda teaches an alternating current to direct current (AC/DC) converter (15) operatively coupled to the fuel cell (11, Fig. 1), the AC/DC converter being configured to 
Regarding claim 8, Kaye as modified by Shinoda as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the AC/DC converter is operatively coupled to a heat transfer system to provide electricity to components of the heat transfer system. Kaye does not explicitly disclose this additional limitation.
Shinoda teaches the AC/DC converter (15) is operatively coupled to a heat transfer system (blower 31 and associated structures, see airflow arrows in Fig. 3, the blower 31 meets the construction of a “heat transfer system” under 112f above) to provide electricity to components of the heat transfer system (blower 31 is construed as one of the “accessories” 14 in Fig. 1 powered by the inverter system 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kaye by adding the heat transfer system powered by the converter as taught by Shinoda in order to specify utilizing electricity produced at hand to move the heated air which is simpler than using an outside power source. 
Regarding claim 17, Kaye as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 17 of this application further discloses providing the electricity generated by the fuel cell to a heat transfer system; 
Shinoda teaches providing the electricity generated by the fuel cell (11) to a heat transfer system (blower 31 and associated structures in Fig. 3, blower 31 being one of the “accessories” 14 powered in Fig. 1); and moving the heated air generated by the fuel cell using the heat transfer system (see airflow arrows around 31 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Kaye by adding the heat transfer system powered by the fuel cell as taught by Shinoda in order to specify utilizing electricity produced at hand to move the heated air which is simpler than using an outside power source.
Regarding claim 19, Kaye further discloses providing the hydrocarbon fuel source (col. 5 lines 34 – 42) to a reformer of the fuel cell heater (fuel processor 15 including reformer 32), the reformer being configured to extract hydrogen from the hydrocarbon fuel (col. 8 lines 48 – 50) and provide the extracted hydrogen to the fuel cell (20 over H2 line 39 in Fig. 4A).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye as applied to claims 1 and 13 above, and further in view of Ishimaru et al (US 5,432,710) (hereinafter “Ishimaru”). Ishimaru is also in the Applicant’s field of endeavor, a fuel cell used for heating. These two references, when considered together, teach all of the elements recited in claims 11 and 20 of this application.
Regarding claim 11, Kaye as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses 
Ishimaru teaches a water storage system operatively coupled to the fuel cell (10) to store the water vapor produced by the fuel cell (col. 8 lines 30 – 34, “water is collected” is construed to meet the limitation of water storage system as construed under 112f above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kaye by adding the water storage system as taught by Ishimaru in order to provide a system to collect water that is a natural byproduct of fuel cells so that it does not obstruct fuel cell operations.
Regarding claim 20, Kaye as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 20 of this application further discloses providing the water vapor generated by the fuel cell to a water storage system. Kaye does not explicitly contain this additional limitation.
Ishimaru teaches providing the water vapor generated by the fuel cell (10) to a water storage system (col. 8 lines 30 – 34, “water is collected” is construed to meet the limitation of water storage system as construed under 112f above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Kaye by adding the water storage system as taught by Ishimaru in order to provide a system to collect water that is a natural byproduct of fuel cells so that it does not obstruct fuel cell operations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746